United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL CORRECTIONAL
INSTITUTE TERMINAL ISLAND,
San Pedro, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-602
Issued: July 29, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 16, 2014 appellant filed a timely appeal of a December 3, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than 34 percent impairment of his right upper
extremity for which he received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 27, 2012 appellant, then a 39-year-old correctional officer, filed a traumatic
injury claim alleging that he injured his right arm on January 26, 2012 when performing selfdefense training in the performance of duty. The medical evidence indicates that he had a severe
fracture and dislocation of his right wrist in 2000 resulting in surgical open reduction with
internal fixation and an external fixation at the right distal forearm and wrist. A magnetic
resonance imaging (MRI) scan on March 2, 2012 demonstrated severe post-traumatic
osteoarthritis of the distal radius and ulna as well as the first and second row of carpal bones and
a severe degeneration of the triangular fibrocartilage. Appellant underwent nerve conduction
velocity and electromyogram (EMG) on March 14, 2012 which demonstrated left carpal tunnel
syndrome and dysesthesia. OWCP accepted appellant’s claim for sprain of the elbow and
forearm, wrist sprain and temporary aggravation of osteoarthritis of the right wrist on
March 26, 2012.
On May 24, 2012 appellant underwent right wrist fusion due to very severe traumatic
osteoarthritis due to trauma and previous surgery. OWCP accepted the additional conditions of
right carpal tunnel syndrome on August 15, 2012. Appellant underwent a right carpal tunnel
release on September 17, 2012.
Appellant requested a schedule award on July 31, 2013. Appellant’s attending physician,
Dr. Saeed Malekafzali, a Board-certified orthopedic surgeon, completed a report dated July 29,
2013 finding that appellant had reached maximum medical improvement. He noted appellant’s
nonemployment-related wrist injury in 2000, his employment injury on January 26, 2012 and the
wrist fusion on May 24, 2012. Dr. Malekafzali found that appellant had a normal cervical spine,
full range of motion of his shoulders with mild impingement syndrome and strong muscles
around the shoulder girdles with no evidence of muscle atrophy in his arms. Appellant
demonstrated full range of motion of his elbows. His right wrist demonstrated 10 degrees of
extension, negative 10 degrees of volar flexion and radial deviation of negative 5 degrees, ulnar
deviation of 10 degrees and 10 degrees of dorsiflexion. Appellant’s radial carpal, ulnar carpal
and radial and ulnar joints were completely fused with mild tenderness at the ulnar carpal joint.
He also demonstrated grip strength of 50 pounds on the right, his dominant hand and 80 on the
left. Appellant’s hand examination was normal. X-rays of his wrist demonstrated a completely
fused right wrist with a good quality of bone. Dr. Malekafzali found complete ankylosis of the
right wrist in a functional position with one centimeter muscle atrophy of the right forearm
compared to the left and 40 pounds of measurable weakness of the right forearm and hand
compared to the left due to wrist fusion.
Dr. Malekafzali stated that he was applying the fifth and sixth editions of the American
Medical Association, Guides to the Evaluation of Permanent Impairment. He determined that
appellant had one percent impairment due to loss of pronation and three percent impairment due
to loss of supination. Dr. Malekafzali found 30 percent impairment due to ankylosing of his
right wrist. He found upper extremity weakness of 10 percent due to atrophy and loss of grip
strength. Dr. Malekafzali concluded that appellant had 44 percent impairment of the upper
extremity and provided two pages of the fifth edition of the A.M.A., Guides in support of his
conclusion.

2

OWCP referred this report to OWCP’s medical adviser on August 16, 2013. On
August 23, 2013 Dr. Arthur S. Harris, a Board-certified orthopedic surgeon and OWCP medical
adviser, reviewed the medical records and found appellant had 10 degrees of dorsiflexion and 5
degrees of ulnar deviation. He determined that appellant had 34 percent impairment of the right
upper extremity based on his right wrist arthrodesis and carpal tunnel syndrome and reached
maximum medical improvement on July 29, 2013 based on Table 15-3 of the sixth edition of the
A.M.A., Guides.2
By decision dated December 3, 2013, OWCP granted appellant a schedule award for 34
percent impairment of his right upper extremity.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.5
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).6
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical consultant for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides with the medical consultant providing
rationale for the percentage of impairment specified.7

2

A.M.A., Guides 397, Table 15-3.

3

5 U.S.C. §§ 8101-8193, 8107.

4

20 C.F.R. § 10.404.

5

For new decisions issued after May 1, 2009, OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
6

A.M.A., Guides 411.

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

3

ANALYSIS
Appellant’s attending physician, Dr. Malekafzali found that he had 44 percent
impairment of the right upper extremity due to his accepted employment injuries. However, he
applied the fifth edition of the A.M.A., Guides rather than the appropriate edition the sixth. The
sixth edition of the A.M.A., Guides was in effect as of May 1, 2009.8 Dr. Malekafzali’s report is
of limited probative value in determining appellant’s permanent impairment for schedule award
purposes.
OWCP properly referred the medical evidence of record to Dr. Harris for application of
the sixth edition of the A.M.A., Guides. Dr. Harris concluded that appellant had 34 percent
impairment of his right upper extremity based on wrist arthrodesis and carpal tunnel syndrome.
He cited to Table 15-3 of the A.M.A., Guides.9 This table provides that wrist arthrodesis results
in a default impairment of 30 percent with a function position. Dr. Harris did not provide any
explanation of how he reached his impairment rating of 34 percent. He did not address the grade
modifiers or any factors which led him to increase the impairment rating from the default. In
regard to appellant’s carpal tunnel syndrome, Dr. Harris did not reference the correct section of
the A.M.A., Guides, Table 15-21, or in any way calculate this impairment. The Board is unable
to determine how Dr. Harris reached his impairment rating under the sixth edition of the A.M.A.,
Guides.
The Board finds that the case is not in posture for decision as neither of the physicians
properly explained how he arrived at the impairment rating. The Board will thus remand the
case for proper application of the A.M.A., Guides regarding the extent of appellant’s permanent
impairment of the right upper extremity. After such development as it deems necessary, OWCP
shall issue a de novo decision on the extent of the permanent impairment of appellant’s right
upper extremity.
CONCLUSION
The Board finds that this case is not in posture for decision and requires additional
development of the medical evidence by OWCP.

8

An opinion which is not based upon the standards adopted by OWCP and approved by the Board as appropriate
for evaluating schedule losses is of diminished probative value in determining the extent of permanent impairment.
I.F., Docket No. 08-2321 (issued May 21, 2009).
9

A.M.A., Guides 397, Table 15-3.

4

ORDER
IT IS HEREBY ORDERED THAT the December 3, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: July 29, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

